UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-3386 Name of Registrant: Putnam Health Sciences Trust Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Health Sciences Trust One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 08/31/2007 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : Putnam Health Sciences Trust Abbott Laboratories Inc Ticker Security ID: Meeting Date Meeting Status ABT CUSIP9 002824100 04/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Roxanne Austin Mgmt For For For 1.2 Elect William Daley Mgmt For For For 1.3 Elect W. James Farrell Mgmt For For For 1.4 Elect H. Laurance Fuller Mgmt For For For 1.5 Elect William Osborn Mgmt For For For 1.6 Elect David Owen Mgmt For For For 1.7 Elect Boone Powell Jr. Mgmt For For For 1.8 Elect W. Ann Reynolds Mgmt For For For 1.9 Elect Roy Roberts Mgmt For For For 1.10 Elect Samuel Scott III Mgmt For For For 1.11 Elect William Smithburg Mgmt For For For 1.12 Elect Glenn Tilton Mgmt For For For 1.13 Elect Miles White Mgmt For For For 2 RATIFICATION OF DELOITTE & Mgmt For For For TOUCHE LLP AS AUDITORS 3 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ACCESS TO MEDICINES 4 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE Aetna Inc Ticker Security ID: Meeting Date Meeting Status AET CUSIP9 00817Y108 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For FRANK M. CLARK 2 ELECTION OF DIRECTOR: BETSY Mgmt For For For Z. COHEN 3 ELECTION OF DIRECTOR: MOLLY Mgmt For For For J. COYE, M.D. 4 ELECTION OF DIRECTOR: Mgmt For For For ROGER N. FARAH 5 ELECTION OF DIRECTOR: Mgmt For For For BARBARA HACKMAN FRANKLIN 6 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY E. GARTEN 7 ELECTION OF DIRECTOR: EARL Mgmt For For For G. GRAVES 8 ELECTION OF DIRECTOR: Mgmt For For For GERALD GREENWALD 9 ELECTION OF DIRECTOR: ELLEN Mgmt For For For M. HANCOCK 10 ELECTION OF DIRECTOR: Mgmt For For For EDWARD J. LUDWIG 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH P. NEWHOUSE 12 ELECTION OF DIRECTOR: Mgmt For For For RONALD A. WILLIAMS 13 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 14 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 15 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For NOMINATING A RETIRED AETNA EXECUTIVE TO THE BOARD AmerisourceBergen Corp. Ticker Security ID: Meeting Date Meeting Status ABC CUSIP9 03073E105 02/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. COTROS 2 ELECTION OF DIRECTOR: JANE Mgmt For For For E. HENNEY, M.D. 3 ELECTION OF DIRECTOR: R. Mgmt For For For DAVID YOST 4 Ratification of Auditor Mgmt For For For Amgen Inc Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DR. Mgmt For For For DAVID BALTIMORE 2 ELECTION OF DIRECTOR: MR. Mgmt For For For FRANK J. BIONDI, JR. 3 ELECTION OF DIRECTOR: MR. Mgmt For For For JERRY D. CHOATE 4 ELECTION OF DIRECTOR: DR. Mgmt For For For VANCE D. COFFMAN 5 ELECTION OF DIRECTOR: MR. Mgmt For For For FREDERICK W. GLUCK 6 ELECTION OF DIRECTOR: MR. Mgmt For For For FRANK C. HERRINGER 7 ELECTION OF DIRECTOR: DR. Mgmt For For For GILBERT S. OMENN 8 ELECTION OF DIRECTOR: MS. Mgmt For For For JUDITH C. PELHAM 9 ELECTION OF DIRECTOR: ADM. Mgmt For For For J. PAUL REASON, USN (RETIRED) 10 ELECTION OF DIRECTOR: MR. Mgmt For For For LEONARD D. SCHAEFFER 11 ELECTION OF DIRECTOR: MR. Mgmt For For For KEVIN W. SHARER 12 Ratification of Auditor Mgmt For For For 13 STOCKHOLDER PROPOSAL #1 ShrHoldr Against For Against (SIMPLE MAJORITY VOTE) 14 STOCKHOLDER PROPOSAL #2 ShrHoldr Against Against For (ANIMAL WELFARE) Amylin Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status AMLN CUSIP9 032346108 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Adrian Adams Mgmt For For For Elect Steven Altman Mgmt For For For Elect Teresa Beck Mgmt For For For Elect Daniel Bradbury Mgmt For For For Elect Joseph Cook, Jr. Mgmt For For For Elect Karin Eastham Mgmt For For For Elect James Gavin, III Mgmt For For For Elect Ginger Graham Mgmt For For For Elect Howard Greene, Jr. Mgmt For For For Elect Jay Skyler Mgmt For For For Elect Joseph Sullivan Mgmt For For For Elect James Wilson Mgmt For For For 2 Amendment to the 2001 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Arqule Inc Ticker Security ID: Meeting Date Meeting Status ARQL CUSIP9 04269E107 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Lindsay Mgmt For For For Elect William Messenger Mgmt For For For Elect Patrick Zenner Mgmt For Withhold Against 2 Amendment to the 1994 Equity Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Barr Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status BRL CUSIP9 068306109 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bruce Downey Mgmt For For For Elect George Stephan Mgmt For For For Elect Harold Chefitz Mgmt For For For Elect Richard Frankovic Mgmt For For For Elect Peter Seaver Mgmt For For For Elect James Gilmore, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of a Majority Voting Mgmt For For For Standard in Uncontested Director Elections Basilea Pharmaceutica Ticker Security ID: Meeting Date Meeting Status CINS H05131109 03/19/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Receive the annual report, annual Mgmt For TNA N/A accounts and accounts of the Group 5 Approve the appropriation of the Mgmt For TNA N/A balance result 6 Grant discharge to the Members of Mgmt For TNA N/A the Board of Directors and the Management 7 Re-elect Mr. Anthony Man as a Mgmt For TNA N/A Director 8 Re-elect Mr. Ronald Scott as a Mgmt For TNA N/A Director 9 Re-elect Mr. Walter Fuhrer as a Mgmt For TNA N/A Director 10 Re-elect Mr. Daniel Lew as a Mgmt For TNA N/A Director 11 Re-elect Mr. Peter van Brummelen Mgmt For TNA N/A as a Director 12 Re-elect Mr. Steve Skolsky as a Mgmt For TNA N/A Director 13 Ratify PricewaterhouseCoopers AG Mgmt For TNA N/A as the Auditors 14 Corporate Restructuring Mgmt For TNA N/A Baxter International Inc Ticker Security ID: Meeting Date Meeting Status BAX CUSIP9 071813109 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WAYNE T. HOCKMEYER, PH.D. 2 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH B. MARTIN, M.D., PH.D. 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. PARKINSON, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS T. STALLKAMP 5 ELECTION OF DIRECTOR: Mgmt For For For ALBERT P.L. STROUCKEN 6 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM Becton Dickinson & Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 01/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Basil Anderson Mgmt For For For Elect Marshall Larsen Mgmt For For For Elect Gary Mecklenburg Mgmt For For For Elect Cathy Minehan Mgmt For For For Elect Alfred Sommer Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 ANNUAL ELECTION OF ShrHoldr Against For Against DIRECTORS 4 CUMULATIVE VOTING ShrHoldr Against Against For 5 ENVIRONMENTAL REPORT ShrHoldr Against Against For Biogen Idec Inc Ticker Security ID: Meeting Date Meeting Status BIIB CUSIP9 09062X103 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stelios Papadopoulos Mgmt For For For Elect Cecil Pickett Mgmt For For For Elect Lynn Schenk Mgmt For For For Elect Phillip Sharp Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE OUR 2008 Mgmt For For For OMNIBUS EQUITY PLAN. 4 TO APPROVE OUR 2008 Mgmt For For For PERFORMANCE-BASED MANAGEMENT INCENTIVE PLAN. 5 SHAREHOLDER PROPOSAL TO ShrHoldr Against Against For AMEND THE COMPANY'S BYLAWS. Biogen Idec Inc Ticker Security ID: Meeting Date Meeting Status BIIB CUSIP9 09062X103 06/19/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alexander Denner ShrHoldr N/A N/A N/A Elect Anne Young ShrHoldr N/A N/A N/A Elect Richard Mulligan ShrHoldr N/A N/A N/A Elect Phillip Sharp ShrHoldr N/A N/A N/A 2 APPROVAL OF THE BYLAW ShrHoldr N/A N/A N/A AMENDMENTS. 3 RATIFICATION OF INDEPENDENT Mgmt N/A N/A N/A REGISTERED PUBLIC ACCOUNTING FIRM. 4 APPROVAL OF 2008 OMNIBUS Mgmt N/A N/A N/A EQUITY PLAN. 5 APROVAL OF 2008 Mgmt N/A N/A N/A PERFORMANCE-BASED MANAGEMENT INCENTIVE PLAN. Boston Scientific Corp. Ticker Security ID: Meeting Date Meeting Status BSX CUSIP9 101137107 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ursula Burns Mgmt For For For Elect Warren Rudman Mgmt For For For Elect James Tobin Mgmt For For For Elect Nancy-Ann DeParle Mgmt For For For Elect J. Raymond Elliott Mgmt For For For Elect Marye Anne Fox Mgmt For For For Elect Ray Groves Mgmt For For For Elect N.J. Nicholas, Jr. Mgmt For For For Elect Pete Nicholas Mgmt For For For Elect John Pepper Mgmt For For For 2 Amendment to the 2003 Long-Term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 Transaction of Other Business Mgmt For Against Against Cardinal Health Inc Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 11/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Colleen Arnold Mgmt For For For Elect R. Kerry Clark Mgmt For For For Elect George Conrades Mgmt For For For Elect Calvin Darden Mgmt For For For Elect John Finn Mgmt For For For Elect Philip Francis Mgmt For For For Elect Gregory Kenny Mgmt For For For Elect Richard Notebaert Mgmt For For For Elect David Raisbeck Mgmt For For For Elect Robert Walter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Code of Mgmt For For For Regulations to Eliminate Supermajority Vote Requirements 4 2007 Non-Employee Directors Mgmt For For For Equity Incentive Plan 5 Shareholder Proposal Regarding ShrHoldr Against Against For Say on Pay 6 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PERFORMANCE- BASED STOCK OPTIONS. Celgene Corp. Ticker Security ID: Meeting Date Meeting Status CELG CUSIP9 151020104 06/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sol Barer Mgmt For For For Elect Robert Hugin Mgmt For For For Elect Michael Casey Mgmt For For For Elect Rodman Drake Mgmt For Withhold Against Elect Arthur Hayes, Jr. Mgmt For Withhold Against Elect Gilla Kaplan Mgmt For For For Elect James Loughlin Mgmt For For For Elect Ernest Mario Mgmt For For For Elect Walter Robb Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 1998 Stock Mgmt For Against Against Incentive Plan Centene Corp. Ticker Security ID: Meeting Date Meeting Status CNC CUSIP9 15135B101 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Neidorff Mgmt For Withhold Against Elect Richard Gephardt Mgmt For Withhold Against Elect John Roberts Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF AMENDMENTS TO Mgmt For For For THE 2 PLAN. Cephalon Inc Ticker Security ID: Meeting Date Meeting Status CEPH CUSIP9 156708109 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Baldino, Jr. Mgmt For For For Elect William Egan Mgmt For For For Elect Martyn Greenacre Mgmt For For For Elect Vaughn Kailian Mgmt For For For Elect Kevin Moley Mgmt For For For Elect Charles Sanders Mgmt For For For Elect Gail Wilensky Mgmt For For For Elect Dennis Winger Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Compensation Plan 3 Ratification of Auditor Mgmt For For For Cigna Corp. Ticker Security ID: Meeting Date Meeting Status CI CUSIP9 125509109 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: PETER Mgmt For For For N. LARSON 2 ELECTION OF DIRECTOR: Mgmt For For For ROMAN MARTINEZ IV 3 ELECTION OF DIRECTOR: Mgmt For For For CAROL COX WAIT 4 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM D. ZOLLARS 5 Ratification of Auditor Mgmt For For For 6 Amendment to Eliminate Series D Mgmt For For For Preferred Stock 7 Amendment to Eliminate Certain Mgmt For For For Supermajority Requirements 8 Amendment to Eliminate Certain Mgmt For For For Supermajority Requirements Coventry Healthcare Inc Ticker Security ID: Meeting Date Meeting Status CVH CUSIP9 222862104 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joel Ackerman Mgmt For For For Elect Lawrence Kugelman Mgmt For For For Elect Dale Wolf Mgmt For For For 2 Ratification of Auditor Mgmt For For For COVIDIEN Ticker Security ID: Meeting Date Meeting Status COV CUSIP9 G2552X108 03/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For For For ARNOLD 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT H. BRUST 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. CONNORS, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For CHRISTOPHER J. COUGHLIN 5 ELECTION OF DIRECTOR: Mgmt For For For TIMOTHY M. DONAHUE 6 ELECTION OF DIRECTOR: KATHY Mgmt For For For J. HERBERT 7 ELECTION OF DIRECTOR: Mgmt For For For RANDALL J. HOGAN, III 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. MEELIA 9 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 10 ELECTION OF DIRECTOR: Mgmt For For For TADATAKA YAMADA 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH A. ZACCAGNINO 12 Ratification of Auditor Mgmt For For For CVS Corp. Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: EDWIN Mgmt For Against Against M. BANKS 2 ELECTION OF DIRECTOR: C. Mgmt For For For DAVID BROWN II 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For W. DORMAN 4 ELECTION OF DIRECTOR: Mgmt For For For KRISTEN GIBNEY WILLIAMS 5 ELECTION OF DIRECTOR: Mgmt For For For MARIAN L. HEARD 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. JOYCE 7 ELECTION OF DIRECTOR: JEAN- Mgmt For For For PIERRE MILLON 8 ELECTION OF DIRECTOR: Mgmt For For For TERRENCE MURRAY 9 ELECTION OF DIRECTOR: C.A. Mgmt For For For LANCE PICCOLO 10 ELECTION OF DIRECTOR: SHELI Mgmt For Against Against Z. ROSENBERG 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 12 ELECTION OF DIRECTOR: Mgmt For For For RICHARD J. SWIFT 13 Ratification of Auditor Mgmt For For For 14 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. 15 STOCKHOLDER PROPOSAL ShrHoldr Against For Against REGARDING TAX GROSS-UP PAYMENTS. 16 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Edwards Lifesciences Corp. Ticker Security ID: Meeting Date Meeting Status EW CUSIP9 28176E108 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. CARDIS 2 ELECTION OF DIRECTOR: PHILIP Mgmt For For For M. NEAL 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For E.I. PYOTT 4 Amendment to the Long-Term Stock Mgmt For Against Against Incentive Compensation Plan 5 Ratification of Auditor Mgmt For For For Express Scripts Inc Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Benanav Mgmt For For For Elect Frank Borelli Mgmt For For For Elect Maura Breen Mgmt For For For Elect Nicholas LaHowchic Mgmt For For For Elect Thomas Mac Mahon Mgmt For For For Elect Woodrow Myers, Jr. Mgmt For For For Elect John Parker, Jr. Mgmt For For For Elect George Paz Mgmt For For For Elect Samuel Skinner Mgmt For For For Elect Seymour Sternberg Mgmt For For For Elect Barrett Toan Mgmt For For For 2 Increase Authorized Shares Mgmt For For For 3 Amendment to the Employee Stock Mgmt For For For Purchase Plan 4 Ratification of Auditor Mgmt For For For 5 Transaction of Other Business Mgmt For Against Against Genentech, Inc. Ticker Security ID: Meeting Date Meeting Status DNA CUSIP9 368710406 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Herbert Boyer Mgmt For Withhold Against Elect William Burns Mgmt For Withhold Against Elect Erich Hunziker Mgmt For Withhold Against Elect Jonathan Knowles Mgmt For Withhold Against Elect Arthur Levinson Mgmt For Withhold Against Elect Debra Reed Mgmt For Withhold Against Elect Charles Sanders Mgmt For Withhold Against 2 Amendment to 1991 Employee Mgmt For For For Stock Plan 3 Ratification of Auditor Mgmt For For For Genzyme Corp. Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP9 372917104 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE RE-ELECTION OF Mgmt For For For DIRECTOR: DOUGLAS A. BERTHIAUME 2 THE RE-ELECTION OF Mgmt For For For DIRECTOR: GAIL K. BOUDREAUX 3 THE RE-ELECTION OF Mgmt For For For DIRECTOR: ROBERT J. CARPENTER 4 THE RE-ELECTION OF Mgmt For For For DIRECTOR: CHARLES L. COONEY 5 THE RE-ELECTION OF Mgmt For Against Against DIRECTOR: RICHARD F. SYRON 6 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 7 Amendment to the 2007 Director Mgmt For For For Equity Plan 8 Ratification of Auditor Mgmt For For For Health Management Associates, Inc. Ticker Security ID: Meeting Date Meeting Status HMA CUSIP9 421933102 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Schoen Mgmt For For For Elect Burke Whitman Mgmt For For For Elect Kent Dauten Mgmt For For For Elect Donald Kiernan Mgmt For For For Elect Robert Knox Mgmt For For For Elect William Mayberry Mgmt For For For Elect Vicki O'Meara Mgmt For For For Elect William Steere, Jr. Mgmt For For For Elect Randolph Westerfield Mgmt For For For 2 Amendment to the 1996 Executive Mgmt For For For Incentive Compensation Plan 3 Ratification of Auditor Mgmt For For For Henry Schein, Inc. Ticker Security ID: Meeting Date Meeting Status HSIC CUSIP9 806407102 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stanley Bergman Mgmt For For For Elect Gerald Benjamin Mgmt For For For Elect James Breslawski Mgmt For For For Elect Mark Mlotek Mgmt For For For Elect Steven Paladino Mgmt For For For Elect Barry Alperin Mgmt For For For Elect Paul Brons Mgmt For For For Elect Dr. Margaret Hamburg Mgmt For For For Elect Donald Kabat Mgmt For For For Elect Philip Laskawy Mgmt For For For Elect Karyn Mashima Mgmt For For For Elect Norman Matthews Mgmt For For For Elect Dr. Louis Sullivan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hospira Inc Ticker Security ID: Meeting Date Meeting Status HSP CUSIP9 441060100 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Irving Bailey, II Mgmt For For For Elect Ronald Matricaria Mgmt For For For Elect Jacque Sokolov Mgmt For For For 2 Ratification of Auditor Mgmt For For For Idenix Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status IDIX CUSIP9 45166R204 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jean-Pierre Sommadossi Mgmt For Withhold Against Elect Charles Cramb Mgmt For Withhold Against Elect Emmanuel Puginier Mgmt For Withhold Against Elect Wayne Hockmeyer Mgmt For Withhold Against Elect Thomas Hodgson Mgmt For Withhold Against Elect Norman Payson Mgmt For Withhold Against Elect Robert Pelzer Mgmt For Withhold Against Elect Denise Pollard-Knight Mgmt For Withhold Against Elect Pamela Thomas-Graham Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Intermune Inc Ticker Security ID: Meeting Date Meeting Status ITMN CUSIP9 45884X103 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Drapeau Mgmt For For For Elect James Healy Mgmt For For For 2 Ratification of Auditor Mgmt For For For JAZZ PHARMACEUTICALS INC Ticker Security ID: Meeting Date Meeting Status JAZZ CUSIP9 472147107 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bryan Cressey Mgmt For Withhold Against Elect Jaimin Patel Mgmt For Withhold Against Elect James Tananbaum Mgmt For Withhold Against Elect Nathaniel Zilkha Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For For For Elect James Cullen Mgmt For For For Elect Michael Johns Mgmt For For For Elect Arnold Langbo Mgmt For For For Elect Susan Lindquist Mgmt For For For Elect Leo Mullin Mgmt For For For Elect William Perez Mgmt For For For Elect Christine Poon Mgmt For For For Elect Charles Prince Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect David Satcher Mgmt For For For Elect William Weldon Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Laboratory Corporation of America Holdings Ticker Security ID: Meeting Date Meeting Status LH CUSIP9 50540R409 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For THOMAS P. MAC MAHON 2 ELECTION OF DIRECTOR: KERRII Mgmt For For For B. ANDERSON 3 ELECTION OF DIRECTOR: JEAN- Mgmt For For For LUC BELINGARD 4 ELECTION OF DIRECTOR: DAVID Mgmt For For For P. KING 5 ELECTION OF DIRECTOR: Mgmt For For For WENDY E. LANE 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. MITTELSTAEDT, JR. 7 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR H. RUBENSTEIN, MBBCH 8 ELECTION OF DIRECTOR: Mgmt For For For BRADFORD T. SMITH 9 ELECTION OF DIRECTOR: M. Mgmt For For For KEITH WEIKEL, PH.D 10 ELECTION OF DIRECTOR: R. Mgmt For Against Against SANDERS WILLIAMS, M.D. 11 TO APPROVE THE COMPANY'S Mgmt For For For MANAGEMENT INCENTIVE BONUS PLAN. 12 TO APPROVE THE COMPANY'S Mgmt For For For 2 13 Amendment to the 1997 Employee Mgmt For For For Stock Purchase Plan 14 Ratification of Auditor Mgmt For For For Lifepoint Hospitals Inc Ticker Security ID: Meeting Date Meeting Status LPNT CUSIP9 53219L109 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Carpenter Mgmt For For For Elect Richard Evans Mgmt For For For Elect Michael Haley Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 1998 Long-Term Mgmt For Against Against Incentive Plan 4 AMENDMENT TO THE Mgmt For Against Against COMPANY'S MANAGEMENT STOCK PURCHASE PLAN. Medtronic Inc Ticker Security ID: Meeting Date Meeting Status MDT CUSIP9 585055106 08/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Calhoun Mgmt For Withhold Against Elect Arthur Collins, Jr. Mgmt For Withhold Against Elect James Lenehan Mgmt For Withhold Against Elect Kendall Powell Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For Mylan Laboratories Inc Ticker Security ID: Meeting Date Meeting Status MYL CUSIP9 628530107 04/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Milan Puskar Mgmt For For For Elect Robert Coury Mgmt For For For Elect Wendy Cameron Mgmt For For For Elect Neil Dimick Mgmt For Withhold Against Elect Douglas Leech Mgmt For For For Elect Joseph Maroon Mgmt For For For Elect N. Prasad Mgmt For Withhold Against Elect Rodney Piatt Mgmt For For For Elect C. B. Todd Mgmt For For For Elect Randall Vanderveen Mgmt For For For 2 APPROVE AN AMENDMENT TO Mgmt For For For THE 2003 LONG-TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Mylan Laboratories Inc Ticker Security ID: Meeting Date Meeting Status MYL CUSIP9 628530107 07/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Milan Puskar Mgmt For For For Elect Robert Coury Mgmt For For For Elect Wendy Cameron Mgmt For For For Elect Neil Dimick Mgmt For For For Elect Douglas Leech Mgmt For For For Elect Joseph Maroon, MD Mgmt For For For Elect N. Prasad Mgmt For For For Elect Rodney Piatt Mgmt For For For Elect C. B. Todd Mgmt For For For Elect Randall Vanderveen, PhD Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nobel Biocare Ticker Security ID: Meeting Date Meeting Status CINS H5783Q106 03/27/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Consolidated Accounts and Reports Mgmt For TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Approve the appropriation of the Mgmt For TNA N/A available earnings/dividend for 2007 5 Grant discharge to the Board of Mgmt For TNA N/A Directors 6 Elect Stig Eriksson Mgmt For TNA N/A 7 Elect Antoine Firmenich Mgmt For TNA N/A 8 Elect Robert Lilja Mgmt For TNA N/A 9 Elect Jane Royston Mgmt For TNA N/A 10 Elect Rolf Soiron Mgmt For TNA N/A 11 Elect Rolf Watter Mgmt For TNA N/A 12 Elect Ernst Zaengerle Mgmt For TNA N/A 13 Elect Edgar Fluri Mgmt For TNA N/A 14 Re-elect the Auditors and Group Mgmt For TNA N/A Auditors 15 Stock Split; Dematerialization of Mgmt For TNA N/A Bearer Shares 16 Amendment to Articles Mgmt For TNA N/A 17 Approve to reduce the share capital Mgmt For TNA N/A 18 Authority to Repurchase Shares; Mgmt For TNA N/A Transfer of Reserves 19 Non-Voting Meeting Note N/A N/A TNA N/A Novartis AG Ticker Security ID: Meeting Date Meeting Status CINS H5820Q150 02/26/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Ratification of Board and Mgmt For TNA N/A Management Acts 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Reduction of Authorized Share Mgmt For TNA N/A Capital 7 Authority to Repurchase Shares Mgmt For TNA N/A 8 Amend Article 19 of the Articles of Mgmt For TNA N/A Incorporation as specified 9 Amend Article 33 of the Articles of Mgmt For TNA N/A Incorporation as specified 10 Re-elect Mr. Peter Burckhardt M.D. Mgmt For TNA N/A as a Director, for a 1-year term 11 Re-elect Mr. Ulrich Lehner Ph.D., as Mgmt For TNA N/A a Director, for a 3-year term 12 Re-elect Mr. Alexander F.Jetzer as a Mgmt For TNA N/A Director, for a 3-year term 13 Re-elect Mr. Pierre Landolt as a Mgmt For TNA N/A Director, for a 3-year term 14 Elect Mr. Ann Fudge as a Director, Mgmt For TNA N/A for a 3-year term 15 Appointment of Auditor Mgmt For TNA N/A Omnicare Inc Ticker Security ID: Meeting Date Meeting Status OCR CUSIP9 681904108 05/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Crotty Mgmt For For For Elect Joel Gemunder Mgmt For For For Elect Steven Heyer Mgmt For For For Elect Sandra Laney Mgmt For For For Elect Andrea Lindell Mgmt For For For Elect James Shelton Mgmt For For For Elect John Timoney Mgmt For For For Elect Jeffrey Ubben Mgmt For For For Elect Amy Wallman Mgmt For For For 2 TO RATIFY THE APPOINTMENT Mgmt For For For OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. PerkinElmer Inc Ticker Security ID: Meeting Date Meeting Status PKI CUSIP9 714046109 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT F. FRIEL 2 ELECTION OF DIRECTOR: Mgmt For For For NICHOLAS A. LOPARDO 3 ELECTION OF DIRECTOR: Mgmt For For For ALEXIS P. MICHAS 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For C. MULLEN 5 ELECTION OF DIRECTOR: DR. Mgmt For For For VICKI L. SATO 6 ELECTION OF DIRECTOR: Mgmt For For For GABRIEL SCHMERGEL 7 ELECTION OF DIRECTOR: Mgmt For For For KENTON J. SICCHITANO 8 ELECTION OF DIRECTOR: Mgmt For For For PATRICK J. SULLIVAN 9 ELECTION OF DIRECTOR: Mgmt For For For GREGORY L. SUMME 10 ELECTION OF DIRECTOR: G. Mgmt For For For ROBERT TOD 11 Ratification of Auditor Mgmt For For For Pfizer Inc Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DENNIS A. AUSIELLO 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL S. BROWN 3 ELECTION OF DIRECTOR: M. Mgmt For For For ANTHONY BURNS 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT N. BURT 5 ELECTION OF DIRECTOR: W. Mgmt For For For DON CORNWELL 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 7 ELECTION OF DIRECTOR: Mgmt For For For CONSTANCE J. HORNER 8 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM R. HOWELL 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. KILTS 10 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY B. KINDLER 11 ELECTION OF DIRECTOR: Mgmt For For For GEORGE A. LORCH 12 ELECTION OF DIRECTOR: DANA Mgmt For For For G. MEAD 13 ELECTION OF DIRECTOR: Mgmt For For For SUZANNE NORA JOHNSON 14 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. STEERE, JR. 15 Ratification of Auditor Mgmt For For For 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS. 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING SEPARATION OF CHAIRMAN AND CEO ROLES. Pharmion Corp. Ticker Security ID: Meeting Date Meeting Status PHRM CUSIP9 71715B409 03/06/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Mgmt For For For Quest Diagnostics Inc Ticker Security ID: Meeting Date Meeting Status DGX CUSIP9 74834L100 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Buehler Mgmt For For For Elect Rosanne Haggerty Mgmt For For For Elect Daniel Stanzione Mgmt For For For 2 Ratification of Auditor Mgmt For For For St. Jude Medical, Inc. Ticker Security ID: Meeting Date Meeting Status STJ CUSIP9 790849103 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Devenuti Mgmt For For For Elect Stuart Essig Mgmt For For For Elect Thomas Garrett, III Mgmt For For For Elect Wendy Yarno Mgmt For For For 2 Amendment to the 2007 Stock Mgmt For For For Incentive Plan 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Ratification of Auditor Mgmt For For For Synthes Inc Ticker Security ID: Meeting Date Meeting Status CINS 87162M409 04/24/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Agenda Item N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Presentation of Accounts and Mgmt For TNA N/A Reports 6 Non-Voting Agenda Item N/A N/A TNA N/A 7 Re-elect Dr. Roland Broenimann to Mgmt For TNA N/A the Board of Directors 8 Re-elect Mr. Robert Bland to the Mgmt For TNA N/A Board of Directors 9 Elect Mr. Amy Wyss to the Board of Mgmt For TNA N/A Directors 10 Ratify the selection of Ernst + Mgmt For TNA N/A Young as the Auditors for 2008 11 Non-Voting Agenda Item N/A N/A TNA N/A Teva Pharmaceutical Industries Ltd (ADR) Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 06/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 TO ELECT ELI HURVITZ AS A Mgmt For For For DIRECTOR FOR A THREE-YEAR TERM 4 TO ELECT RUTH CHESHIN AS A Mgmt For For For DIRECTOR FOR A THREE-YEAR TERM. 5 TO ELECT HAROLD SNYDER AS Mgmt For For For A DIRECTOR FOR A THREE-YEAR TERM. 6 TO ELECT JOSEPH (YOSI) Mgmt For For For NITZANI AS DIRECTOR FOR THREE-YEAR TERM. 7 TO ELECT ORY SLONIM AS A Mgmt For For For DIRECTOR FOR A THREE-YEAR TERM. 8 Elect Leora Meridor Mgmt For For For 9 Liability Insurance Mgmt For For For 10 Directors' Fees Mgmt For For For 11 APPROVE 2008 EMPLOYEE Mgmt For For For STOCK PURCHASE PLAN FOR U.S. EMPLOYEES. 12 Appointment of Auditor Mgmt For For For Teva Pharmaceutical Industries Ltd (ADR) Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 07/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 TO ELECT ABRAHAM E. COHEN Mgmt For For For AS A DIRECTOR. 4 TO ELECT PROF. ROGER D. Mgmt For For For KORNBERG AS A DIRECTOR 5 TO ELECT PROF. MOSHE MANY Mgmt For For For AS A DIRECTOR. 6 TO ELECT DAN PROPPER AS A Mgmt For For For DIRECTOR. 7 Liability Insurance Mgmt For For For 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees UnitedHealth Group Inc Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. BALLARD, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For RICHARD T. BURKE 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. DARRETTA 4 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN J. HEMSLEY 5 ELECTION OF DIRECTOR: Mgmt For Against Against MICHELE J. HOOPER 6 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS W. LEATHERDALE 7 ELECTION OF DIRECTOR: Mgmt For For For GLENN M. RENWICK 8 ELECTION OF DIRECTOR: GAIL Mgmt For For For R. WILENSKY, PH.D. 9 APPROVAL OF THE MATERIAL Mgmt For For For TERMS FOR PAYMENT OF EXECUTIVE INCENTIVE COMPENSATION 10 Amendment to the 1993 Employee Mgmt For For For Stock Purchase Plan 11 Ratification of Auditor Mgmt For Against Against 12 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING ADVISORY VOTE ON EXECUTIVE COMPENSATION 13 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING PERFORMANCE VESTING SHARES Universal Health Services Inc Ticker Security ID: Meeting Date Meeting Status UHS CUSIP9 913903100 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Williams, Jr. Mgmt For For For 2 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 3 Amendment to the 2001 Mgmt For For For Employees' Resticted Stock Purchase Plan Varian Medical Systems Inc Ticker Security ID: Meeting Date Meeting Status VAR CUSIP9 92220P105 02/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Susan Bostrom Mgmt For For For Elect Steven Leibel Mgmt For For For Elect Richard Levy Mgmt For For For 2 Amendment to the 2005 Omnibus Mgmt For Against Against Stock Plan 3 Ratification of Auditor Mgmt For For For Waters Corp. Ticker Security ID: Meeting Date Meeting Status WAT CUSIP9 941848103 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joshua Bekenstein Mgmt For For For Elect Michael Berendt Mgmt For For For Elect Douglas Berthiaume Mgmt For For For Elect Edward Conard Mgmt For For For Elect Laurie Glimcher Mgmt For For For Elect Christopher Kuebler Mgmt For For For Elect William Miller Mgmt For For For Elect JoAnn Reed Mgmt For For For Elect Thomas Salice Mgmt For For For 2 Ratification of Auditor Mgmt For For For Wellpoint Inc Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Angela Braly Mgmt For For For Elect William Bush Mgmt For For For Elect Warren Jobe Mgmt For For For Elect William Mays Mgmt For For For Elect Donald Riegle, Jr. Mgmt For For For Elect William Ryan Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Resolution on Compensation West Pharmaceutical Services Inc Ticker Security ID: Meeting Date Meeting Status WST CUSIP9 955306105 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jenne Britell Mgmt For For For Elect Donald Morel Jr. Mgmt For For For Elect John Weiland Mgmt For For For Elect Robert Young Mgmt For For For Elect Thomas Hofmann Mgmt For For For 2 Ratification of Auditor Mgmt For For For Wyeth Ticker Security ID: Meeting Date Meeting Status WYE CUSIP9 983024100 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT M. AMEN 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL J. CRITELLI 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT ESSNER 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. FEERICK 5 ELECTION OF DIRECTOR: Mgmt For For For FRANCES D. FERGUSSON 6 ELECTION OF DIRECTOR: Mgmt For For For VICTOR F. GANZI 7 ELECTION OF DIRECTOR: Mgmt For For For ROBERT LANGER 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For P. MASCOTTE 9 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND J. MCGUIRE 10 ELECTION OF DIRECTOR: MARY Mgmt For For For LAKE POLAN 11 ELECTION OF DIRECTOR: Mgmt For For For BERNARD POUSSOT 12 ELECTION OF DIRECTOR: GARY Mgmt For For For L. ROGERS 13 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. TORELL III 14 Ratification of Auditor Mgmt For For For 15 VOTE TO AMEND AND RESTATE Mgmt For For For THE WYETH 2005 STOCK INCENTIVE PLAN 16 VOTE TO ADOPT THE WYETH Mgmt For For For 2008 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN 17 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions 18 Shareholder Proposal Regarding ShrHoldr Against Against For Recoupment of Unearned Bonuses Zimmer Holdings Inc Ticker Security ID: Meeting Date Meeting Status ZMH CUSIP9 98956P102 05/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For C. DVORAK 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT A. HAGEMANN 3 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR J. HIGGINS 4 ELECTION OF DIRECTOR: CECIL Mgmt For For For B. PICKETT, PH.D. 5 AUDITOR RATIFICATION Mgmt For For For 6 Amendment to the Executive Mgmt For For For Performance Incentive Plan 7 Elimination of Supermajority Mgmt For For For Requirement Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Health Sciences Trust By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
